DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 38 recites a bariatric clamp comprising first and second inflatable substrate members comprising respective first and second chambers (lines 2-5) AND first and second inflatable portions disposed within the respective first and second chambers (lines 22-25). Furthermore, claim 38 recites the first and second inflatable substrates are overmolded by first and second polymer portions of first and second elongated portions (lines 6-7 and 11-12), one of which is also inflatable (second inflatable elongated portion, line 11). Therefore the claim requires first and second inflatable portions disposed within chambers of first and second inflatable substrate members, which are overmolded by first and second polymer portions, one of which is also inflatable. This is not shown in the application as originally filed. Fig. 92 most closely resembles the claimed structure, however this figure, and the accompanying description (specification paragraphs [00334-348]), actually describes inflatable substrate members disposed within chambers defined in the polymer portions of first and second elongated portions, and does not describe polymer portions (inflatable or not) overmolding inflatable substrate members containing chambers with additional inflatable portions therein. Accordingly, claim 38 is directed to new matter.
Claim 39 incorporates the new matter of claim 38 therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the port is disposed on (i) the inflatable portion or (ii) on the first elongated portion and coupled to the inflatable portion via a tube”. However, claim 1 has been amended to recite the port is “separate from and coupled to the inflatable portion” in line 26. It is unclear how the port could be both disposed on the inflatable portion and separate from the inflatable portion.
Claim 4 incorporates the indefinite subject matter of claim 3 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10, 16-18, 23-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armenteros (US 2014/0046345 A1) in view of Philips (US 2007/0021761 A1).
Claim 1: Armenteros discloses a bariatric clamp 2900 comprising: a first substrate member 3001 having a distal end and a proximal end; a second substrate member 3002 having a distal end and a proximal end (figs. 29-31b); a first elongated portion 2902 having a first polymer portion that overmolds a first portion of the first substrate member 3001 [0131], wherein the first substrate member provides a rigid internal structure of at least a portion of the 
Armenteros fails to disclose an air inflatable portion disposed at least partially along an interior section of the first elongated portion of the bariatric clamp and an air-receiving port separate from and coupled to the inflatable portion and configured to adjust inflation of the inflatable portion. However, Phillips discloses a bariatric clamp 1 comprising a first elongated 
Phillips discloses the inflatable portion is preferably inflated with saline [0024]; however, anything configured to be inflated with or receive saline could also be inflated with and receive air, therefore the inflatable portion defines an “air” inflatable portion and the port constitutes an “air-receiving” port.
Claim 2: Armenteros discloses the second substrate member 3002 is bent away from 
Claim 7: Phillips discloses the reservoir 40 comprises a subcutaneous port and is connected to the inflatable portion via a tube (figs. 1-3 and [0027]).
Claim 8: Phillips discloses the inflatable portion 38 is located on an interior section of the first elongate portion and an interior section of the bight portion (fig. 8).
Claim 9: Phillips further discloses, in the embodiment of figs. 1 and 2, a second inflatable portion 22 disposed at least partially along an interior section of the second elongated portion 7 of the bariatric clamp (fig. 2 and [0024]).
Claim 10: Phillips discloses the reservoir 40 may include one port connected to both the inflatable portion 18 and the second inflatable portion 22, which is configured to adjust inflation of both the inflatable portion and the second inflatable portion [0029].
Claim 16: Phillips discloses first and second inflatable members 18 and 22 on respective first and second elongated portions, or alternatively, one large inflatable member 38 disposed on the first and second elongated portions and the bight portion, however Armenteros in view of Phillips does not specifically disclose a second inflatable portion along the second elongated portion and the bight portion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include first and second inflatable members wherein the first inflatable member is disposed on the first elongated portion and the second inflatable member is disposed on the second elongated portion and the bight portion as part of the device of Armenteros in view of Phillips since Phillips discloses the bight portion can include a portion of an inflatable member and providing separate inflatable members on the different clamp portions as claimed would give a user greater control over the plication created by the clamp.
Claim 17: Phillips discloses the reservoir 40 comprises a subcutaneous port and is connected to the inflatable portion via a first tube and is connected to the second inflatable portion via a second tube [0029].
Claim 18: Phillips discloses the reservoir 40 has two ports, each port in communication with a respective inflatable portion [0027] and thus discloses a second port coupled to the second inflatable portion and configured to adjust inflation of the second inflatable portion.
Claim 23: Phillips discloses the second port within reservoir 40 is a subcutaneous port [0027] connected to the second inflatable portion via a second tube [0026].
Claim 24: Phillips discloses a spacing between the interior sections of the first and second elongated portions may be adjusted by inflating at least one of the inflatable portion and the second inflatable portion [0027].
Claim 25: a line can be drawn through the first location and the second location of Armenteros that is perpendicular to at least a portion of the first elongated portion (for example, a vertical line in fig. 30a which passes through both bend portions).
Claim 26: Armenteros discloses the first and second elongated portions of the bariatric clamp form a partition-forming section located towards the distal end of the bariatric clamp when the bariatric clamp is in a substantially closed position, and the bight portion of the bariatric clamp forms a passage-forming section located towards the proximal end of the bariatric clamp when the bariatric clamp is in the substantially closed position [0131].
Claim 27: Armenteros discloses the bend in the first substrate member and the bend in the second substrate member are in opposite directions away from each other (figs. 30a, 31a, and 31b).
Claim 28: Phillips discloses the inflatable portion is configured to inflate or deflate to adjust a pressure applied by the partition-forming section of the clamp [0027].
Claim 29: in the combination, the partition-forming section includes the inflatable portion 18 (Phillips figs. 3 and 7; since the inflatable portion is on the elongate member).
Claim 30: Phillips further discloses, in the embodiment of figs. 1 and 2, a second inflatable portion 22 disposed at least partially along an interior section of the second elongated portion of the bariatric clamp (fig. 2 and [0024]). In the combination, the partition-forming section includes the first inflatable portion 18 and the second inflatable portion 22 (Phillips figs. 3 and 7; since the inflatable portions are on the elongate members).
Claim 31: Phillips discloses at least one of the inflatable portion 18 and the second inflatable portion 22 are configured to inflate or deflate to adjust a pressure applied by the partition-forming section of the clamp [0027].
Claim 33: Armenteros discloses a fastener portion 2908 disposed on the second elongated portion; and an engagement portion 2914 disposed on the first elongated portion, the engagement portion operable to engage the fastener portion to retain the bariatric clamp in a substantially closed position [0134]. “Fastener portion” and “engagement portion” invoke 35 USC 112f and are therefore limited to the corresponding structure in the specification and equivalents thereof. The specification describes the fastener and engagement portions as a protrusion, such as a hook or tab, for engaging an opening ([00190-191] and fig. 29-30b). Any fastener/buckle/latch mechanism is considered to be an equivalent to such a structure, therefore the fastener and engagement portion of Armenteros is considered to read on the claimed fastener and engagement portions.

Claims 3-6, 11-15, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable Armenteros in view of Phillips, as applied to claim 1 above, and further in view of Acosta (US 2013/0261382 A1).
Claim 3: Phillips discloses an inflation port within reservoir 40 coupled to the inflatable portion 18 via a tube 27/28/29/31 (figs. 1-3 and [0026]), however Armenteros, as modified by Phillips, fails to disclose the port being disposed on the first inflatable portion of the first elongated portion. Acosta discloses a device for constraining the stomach including at least one elongate member (constraining body 200) and an inflatable portion (bladders 250) and further discloses the inflatable bladders can be inflated via inflation ports that may be located at any place on the inflatable bladders or on the constraining body that allows the inflation ports to be in fluid communication with the inflatable bladders [0064]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the port on the first elongate portion in the clamp of Armenteros in view of Phillips since Acosta discloses inflation ports of a stomach constraining device can be located anywhere on the device that allows for fluid communication with the inflatable bladders of the device and Phillips already discloses a tube connecting an inflation port located away from an inflatable portion of a clamp to the inflatable portion.
Claim 4: Armenteros in view of Phillips discloses the tube is disposed along an interior chamber of the first elongated portion and is connected to the inflatable portion at an interface positioned adjacent the first elongated portion and the inflatable portion (Phillips tube 31, fig. 3); in the combination with Acosta, when the port is located on the first elongated portion, the tube would run through the first elongated portion, since this would be necessary to connect the port with the inflatable portion. 
Claim 5: Phillips discloses an inflation port within reservoir 40 coupled to the inflatable portion 18 via a tube 27/28/29/31 (figs. 1-3 and [0026]), however, Armenteros in view of Phillips is silent as to the port being disposed on the bight portion. Acosta discloses a device for 
Claim 6: Armenteros in view of Phillips discloses a tube connecting an inflation port to an inflatable portion may run through the first elongated portion and the bight portion and be connected to the inflatable portion at an interface positioned adjacent the first elongated portion and the inflatable portion (Phillips tube 31, fig. 3). In combination with Acosta as applied to claim 5, when the inflation port is located on the bight portion, the tube would run through at least the bight portion and first elongated portion, since this would be necessary to connect the port with the inflatable portion.
Claim 11: Phillips discloses an inflation port within reservoir 40 coupled to the first inflatable portion 18 via a first tube and coupled to the second inflatable portion 22 via second tube ([0029] a single reservoir/port 40 may be connected to both inflatable portions via first and second tubes) however, Armenteros in view of Phillips fails to disclose the port being disposed on the first elongated portion. However, Acosta discloses a device for constraining the stomach including at least one elongate member (constraining body 200) and an inflatable portion 
Claim 12: Armenteros in view of Phillips discloses the first tube is disposed along an interior chamber of the first elongated portion and is connected to the inflatable portion at an interface positioned adjacent the first elongated portion and the inflatable portion and the second tube is disposed along an interior chamber of the second elongated portion and is connected to the second inflatable portion at a second interface positioned adjacent the second elongated portion and the second inflatable portion (Phillips [0029]; each flow path ends in an interface analogous to ports 26 and 34 shown in fig. 3). In combination with Acosta, when the inflation port is located on the first elongated portion, the tube would run through at least the first elongated portion and second elongated portion, since this would be necessary to connect the port with the inflatable portions.
Claim 13: Phillips discloses an inflation port within reservoir 40 coupled to the first inflatable portion 18 via a first tube and coupled to the second inflatable portion 22 via second tube ([0029] a single reservoir/port 40 may be connected to both inflatable portions via first and second tubes), however Armenteros in view of Phillips fails to disclose the port being disposed 
Claims 14 and 15: Armenteros in view of Phillips discloses the first tube is disposed along an interior chamber of the first elongated portion and is connected to the inflatable portion at an interface positioned adjacent the first elongated portion and the inflatable portion and the second tube is disposed along an interior chamber of the second elongated portion and is connected to the second inflatable portion at a second interface positioned adjacent the second elongated portion and the second inflatable portion (Phillips [0029]; each flow path ends in an interface analogous to ports 26 and 34 shown in fig. 3). In combination with Acosta, when the inflation port is located on the bight portion, the first tube would run through at least the bight portion and the first elongated portion and the second tube would run through at least the bight portion and the second elongated portion, since this would be necessary to connect the port with the inflatable portions.
Claim 19: Phillips discloses a second inflation port within reservoir 40 coupled to the second inflatable portion 22 via a second tube 32/33 (figs. 1-3 and [0026-27]) however, Armenteros in view of Phillips fails to disclose the second port being disposed on the second elongated portion. However, Acosta discloses a device for constraining the stomach including at least one elongate member (constraining body 200) and an inflatable portion (bladders 250) and further discloses the inflatable bladders can be inflated via inflation ports that may be located at any place on the inflatable bladders or on the constraining body that allows the inflation ports to be in fluid communication with the inflatable bladders [0064]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the second port on the second elongated portion of the clamp of Armenteros in view of Phillips since Acosta discloses inflation ports of a stomach constraining device can be located anywhere on the device that allows for fluid communication with the inflatable bladders of the device and Phillips already discloses a tube connecting an inflation port located away from a second inflatable portion of a clamp to the second inflatable portion.
Claim 20: Armenteros in view of Phillips discloses the second tube is disposed along an interior chamber of the second elongated portion and is connected to the second inflatable portion at a second interface positioned adjacent the second elongated portion and the second inflatable portion (Phillips tube 33, fig. 3). In the combination with Acosta, when the second port is located on the second elongated portion, the second tube would run through the second elongated portion, since this would be necessary to connect the second port with the second inflatable portion. 
Claim 21: Phillips discloses the second inflation port within reservoir 40 is coupled to the second inflatable portion 22 via a second tube 32/33 (figs. 1-3 and [0026]) however, Armenteros 
Claim 22: Armenteros in view of Phillips discloses the second tube is disposed along an interior chamber of the second elongated portion and is connected to the second inflatable portion at a second interface positioned adjacent the second elongated portion and the second inflatable portion (Phillips tube 33, fig. 3). In combination with Acosta, when the second inflation port is located on the bight portion, the second tube would run through at least the bight portion and the second elongated portion, since this would be necessary to connect the second port with the second inflatable portion.
Allowable Subject Matter
Claim 37 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose a bariatric clamp comprising first and second elongated .
Response to Arguments
Applicant's arguments filed 14 December 2020, with respect to claim 1, have been fully considered but they are not persuasive. In response to applicant's argument, on p. 10-11, that “Phillips is limited to a saline receiving port” and thus does not disclose the port of claim 1, the examiner notes that the amendments to claim 1 to specify an “air” inflatable portion and an “air receiving” port amount to an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant has not provided any remarks why the inflatable portion and port of Phillips could not function as an air inflatable portion or air-receiving port respectively. Since anything configured to be inflated or receive fluid would be configured to be inflated by or receive air, the structure of Phillips obviates the claimed structure.
Applicant’s arguments, see p. 11-12, with respect to claims 37 and 38 have been fully considered and are persuasive in light of the amendments to these claims. The rejections of claims 37 and 38 under 35 U.S.C. 103(a) have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791